IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

CENTER FOR WORKPLACE )
COMPLIANCE, //iva EQUAL )
EMPLOYMENT ADVISORY COUNCIL, )
)
Plaintiff, ) Civil Action No. 1:20ev01387 (AJT/JFA)
)
v. )
)
LITTLER MENDELSON, P.C., et al., )
)
Defendants. )
)
ORDER

On February 19, 2021, defendants Theresa Gokturk, Littler Mendelson, P.C., and Lance
E. Gibbons filed a motion for entry of protective order (Docket no. 48), a memorandum in
support, and a notice of hearing for February 26, 2021 at 10:00 a.m. On the same day, plaintiff
filed a motion for a protective order (Docket no. 45), a memorandum in support, and a notice of
hearing for February 26, 2021 at 10:00 a.m.

The hearing on the motions for protective orders will be held through ZoomGov video
conferencing service on Friday, February 26, 2021 at 10:00 a.m. The court will provide counsel
the information needed to participate in the hearing. Parties, counsel, and the public who wish to
listen to the argument can use the following information to dial-in to the hearing:

Dial-In: 1-877-336-1828

Access Code: 691527]

Those utilizing the dial-in information are reminded they are invited to listen only, and

they may not participate in the oral argument. Parties who wish to listen must access the dial-in
information no later than three (3) minutes prior to the scheduled start time to allow the hearing

to be conducted without disruption.

Entered this 23rd day of February, 2021. /s/ se
John F Anderson
United States Magistrate Judae

John F. Anderson
Alexandria, Virginia United States Magistrate Judge
